          Case 1:18-mj-08379-UA Document 1 Filed 10/02/18 Page 1 of 5
                                                              DR/Gf NAI
                                                                          ·-
Approved:      ~;2~
             cHRISTOPERJ. Ci6RE
             Assistant United States Attorney

Before:      THE HONORABLE DEBRA FREEMAN
                                        l
             United States Magistrate JudgJ
             Southern District of New York
                                                18  .

                                     - - - x

UNITED STATES OF AMERICA                        SEALED COMPLAINT

           - v.   -                             Violations of
                                                18 u.s.c. §§ 922(g) (1)
HASSAN ROMEO,                                   and (2)

                        Defendant.              COUNTY OF OFFENSE:
                                                BRONX
 - - - - - - - - - - - - - - - - - - x

SOUTHERN DISTRICT OF NEW YORK, ss.:

          JAMES RODRIGUEZ, being duly sworn, deposes and says that
he 1s a Detective with the New York City Police Department
("NYPD"), and charges as follows:

                                  COUNT ONE

          1.   On or about September 2, 2018, in the Southern
District of New York, HASSAN ROMEO, the defendant, after having
been convicted in a court of a crime punishable by imprisonment
for a term exceeding one year, knowingly did possess, in and
affecting commerce, a firearm, to wit, a Ruger LCP .380, which had
previously been shipped and transported in interstate and foreign
commerce.

   (Title 18, United States Code, Sections 922(g) (1) and (2) .)

          The bases for my knowledge and for the foregoing charge
are, 1n part, as follows:

          2.    I have been involved in the investigation of the
above-described offense.   I am familiar with the facts and
circumstances set forth below from my personal participation in
the investigation, including my review of pertinent documents, and
from my conversations with fellow law enforcement officers.
Because this complaint is being submitted for the limited purpose
       Case 1:18-mj-08379-UA Document 1 Filed 10/02/18 Page 2 of 5



                                    2
of establishing probable cause, it does not include all of the
facts that I have learned during the course of my investigation.
Where the contents of documents and the actions, statements and
conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

           3.   I have spoken with two NYPD police officers from
the 44th Precinct ("Officer-1" and "Officer-2," together, the
"Officers") who have been involved in this investigation. I have
also reviewed reports and records prepared by other law enforcement
officers. Based on my conversations with the Officers and my review
of reports and records, I have learned the following information,
in substance and in part:

               a.    On   or  about    September    2,   2018,   at
approximately 11:00 p.m., the Officers were in an unmarked vehicle
(the "Vehicle") on patrol on West 166th Street between Summit and
Ogden Avenues, heading westbound towards Summit Avenue. The
Officers were driving slowly with the Vehicle's front windows down.
Officer-1 was driving and Officer-2 was in the front passenger
seat.

               b.   The Officers observed HASSAN ROMEO,        the
defendant, whom law enforcement knew from prior interactions,
walking eastbound towards Ogden Avenue on the north side of West
166th Street. ROMEO was wearing a blue baseball cap, a blue polo
shirt with red markings, and dark-colored cargo shorts, and
carrying a black plastic bag that had been knotted at the top (the
"Black Bag") .

               c.   ROMEO appeared nervous as the Officers drove
by and he continued to look back at the Officers as they passed
him. As the Officers continued driving, they observed ROMEO
approach a silver Hyundai sedan parked on the street          (the
"Hyundai") and bend down. Officer-1 then heard a noise and advised
Officer-2, in substance and in part, that Officer-1 believed that
ROMEO had dropped something.

               d.   Officer-1 stopped the Vehicle, and Officer-2
got out and began walking towards the Hyundai. As Officer-2 got
closer, Officer-2 observed ROMEO walking quickly towards Ogden
Avenue - away from the Officers. ROMEO looked back at Officer-2
approximately twice while continuing to walk. Officer-2 also
observed that ROMEO was not holding the Black Bag.
       Case 1:18-mj-08379-UA Document 1 Filed 10/02/18 Page 3 of 5



                                    3
               e.   Officer-2 searched the area using a flashlight
and observed the Black Bag in the front passenger wheel well of
the Hyundai. Officer-2 touched the bag and immediately recognized
that it contained a firearm (the "Firearm"). Officer-2 yelled to
Officer-1, in substance and in part, that Officer-2 had recovered
a firearm. Officer-2 then observed ROMEO begin running towards
Ogden Avenue.

               f.   Officer-2 grabbed the Black Bag and placed it
in his back pocket. Officer-2 then began to chase ROMEO on foot
towards Ogden Avenue. Officer-1, who was still in the Vehicle,
made a U-turn on West 166th Street and Summit Avenue and pursued
ROMEO.

                g.  The Officers observed ROMEO make a left onto
Ogden Avenue and enter the lobby of 1133 Ogden Avenue (the
"Lobby"). By the time the Officers entered the Lobby they had lost
sight of ROMEO.

          4.   I have reviewed surveillance videos recorded on
September 2, 2018, collected from 1133 Ogden Avenue, which show
the following, in substance and in part:

               a.   At approximately 11:00 p.m., an individual
matching ROMEO's description enters the vestibule of 1133 Ogden
Avenue and runs towards the door leading to the Lobby (the
"Vestibule Video") . A still image from the Vestibule Video is
below:
       Case 1:18-mj-08379-UA Document 1 Filed 10/02/18 Page 4 of 5



                                    4
               b.   At approximately 11:01 p.m., an individual
matching ROMEO's description enters the Lobby and runs towards the
elevators (the "Lobby Video"). A still image from the Lobby Video
is below:




          5.   Based on my conversations with the Officers, I know
that the Officers reviewed the Surveillance Videos and identified
the individual in the videos as Hassan Romeo, the defendant.

          6.   As part of my investigation of this matter, I have
been informed by the United States Bureau of Alcohol, Tobacco and
Firearms ("ATF"), which has data on the manufacturing of firearms,
that the Firearm, a Ruger LCP .380, was not manufactured in the
State of New York.

          7.   I have reviewed criminal history records pertaining
to HASSAN ROMEO, the defendant, and learned that ROMEO was
convicted on or about January 23, 2003, in Bronx County Supreme
Court, for Robbery in the Second Degree, in violation of New York
Penal Law § 160 .10, a class C felony, which is punishable by
imprisonment for more than one year.
        Case 1:18-mj-08379-UA Document 1 Filed 10/02/18 Page 5 of 5



                                     5
          WHEREFORE, deponent respectfully requests that HASSAN
ROMEO, the defendant, be arrested, and imprisoned or bailed, as
the case may be.




Sworn to before me this
J._1t-if day of October, 2018



       .//, // 0
      .udU ._?; " l 7 - - - -
THE HONORABLE DEB:R,1\ FREEMAN
UNITED STATES MAGISTRATE JUDGE
SC•UTHERN DISTRICT OF NEW YORK
